Citation Nr: 0527773	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  00-20 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran performed verified active duty service from 
September 1964 to September 1976 and from May 1985 to 
September 1988.  He retired in September 1988 after more than 
20 years of active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

While the veteran also perfected an appeal to the January 
2000 rating decision's denial of what amounted to 
applications to reopen claims of entitlement to service 
connection for sinusitis, as well as cervical and lumbar 
spine disabilities, the RO thereafter granted service 
connection for these disabilities in a February 2004 rating 
decision.  Therefore, they are no longer in appellate status.  
AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Audiometric test results obtained during examination by VA 
audiologists correspond to a numeric designation of no 
greater than II for each ear.  


CONCLUSION OF LAW

The veteran does not meet the criteria for a compensable 
evaluation for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.85, 
4.86, Diagnostic Code 6100 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the January 
2000 rating decision, the June 2000 statement of the case, 
the September 2003, May 2004, and January 2005 supplemental 
statements of the case, as well as the March 2004 VA 
correspondence fulfills the requirements set forth under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
veteran to submit all pertinent evidence in his possession. 
 The Board also finds that VA has secured all available 
pertinent evidence to include VA medical records from the 
Hampton VA Medical Center, and conducted all appropriate 
development including obtaining two VA examinations to 
ascertain the severity of his bilateral hearing loss.  

While the record does not include a copy of the veteran's 
Workmen's Compensation records, he has never claimed and the 
record does not show that these records are relevant to his 
claim for an increased rating for bilateral hearing loss.  
Therefore, adjudication of his claim may go forward without 
these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim").  

The United States Court of Appeal for Veterans Claims (Court) 
has held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  In this case, VA issued the March 
2004 VCAA letter after the adverse January 2000 rating 
decision.  The Court explained in Pelegrini, however, that a 
failure of an agency of original jurisdiction (AOJ) (in this 
case, the RO) to give a claimant the notices required under 
the VCAA prior to an initial unfavorable adjudication of the 
claim does not require the remedy of voiding the AOJ action.  
Indeed, any failure to provide a timely notice is cured 
provided that the veteran was provided a meaningful 
opportunity to participate in the processing of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  As such, the 
lack of full notice prior to the initial decision has been 
corrected, and any error as to when notice was provided is 
harmless.  

Hence the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



The Claim

The veteran asserts that his bilateral hearing loss meets the 
criteria for a compensable rating.  It is also requested that 
the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2004).  Additionally, although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (2004), when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected bilateral hearing loss is 
currently rated as noncompensably disabling under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under the law and regulations that have been in effect since 
before the veteran filed his claim for an increased rating in 
August 1999, the rating assigned for hearing loss is 
determined by a mechanical application of the rating 
schedule, which is grounded on numeric designations assigned 
to audiometric examination results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as 
set forth following 38 C.F.R. § 4.85 are used to calculate 
the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
Roman numeral.  38 C.F.R. § 4.86(b).

In the veteran's case, audiometric testing conducted at an 
October 1999 VA examination showed puretone thresholds of 0, 
5, 60, and 80 decibels in the right ear; and puretone 
thresholds of 0, 10, 65, and 70 decibels in the left ear, at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The averages 
were 36.25 decibels for each ear.  Speech recognition ability 
was 96 percent in the right ear and 84 percent in the left 
ear.  

Thereafter, audiometric testing conducted at a June 2001 VA 
examination showed puretone thresholds of 5, 10, 65, and 85 
decibels in the right ear; and puretone thresholds of 0, 20, 
65, and 75 decibels in the left ear, at 1000, 2000, 3000, and 
4000 Hertz, respectively.  The averages were 41.25 decibels 
for the right ear and 40 decibels for the left ear.  Speech 
recognition ability was 100 percent in each ear.  

Audiometric testing conducted as part of an employee physical 
at the VA Medical Center in November 2003 showed puretone 
thresholds of 15, 10, 65, and 85 decibels in the right ear; 
and puretone thresholds of 10, 20, 60, and 70 decibels in the 
left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  
The averages were 43.75 decibels for the right ear and 40 
decibels for the left ear.  Speech recognition ability was 96 
percent in the right ear and 100 percent in the left ear on 
one occasion, and 90 percent in each ear on another occasion.  

With application of the above test results to 38 C.F.R. 
§ 4.85, Table VI, Table VII, the veteran's right and left ear 
hearing losses, at their very worst, are each assigned a 
numeric designation of II.  These test scores result in the 
appellant's bilateral hearing loss being rated as 
noncompensably disabling under Diagnostic Code 6100.  See 
38 C.F.R. § 4.85.  Therefore, a compensable evaluation is not 
warranted under Table VII.  Id.  

Similarly, as is apparent from the results set out above, the 
veteran did not have thresholds of 55 decibels or more at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the veteran did not have thresholds 
of 30 decibels or less at 1,000 Hz and 70 decibels or more at 
2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for 
application.  No examiner has indicated that use of speech 
discrimination scores is inappropriate because of language 
difficulties.  38 C.F.R. § 4.85(c).  Therefore, a compensable 
rating is not warranted under these rating criteria.  

In reaching the above conclusion, the Board has not 
overlooked the April 1999 VA audiological examination report 
filed by the veteran.  However, the Board finds that this 
test is insufficient for rating purposes because it did 
record the claimant's speech discrimination score.

The Board has also considered the veteran's arguments as set 
forth in written statements to the RO and as expressed to his 
VA examiners.  While a lay witness can provide evidence as to 
the visible symptoms or manifestations of a disease or 
disability, his belief as to the current severity of his 
service-connected disability is not competent evidence 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the appellant has not 
been shown to possess, may provide evidence regarding medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  
Consequently, the Board will give more weight to the medical 
evidence of record as outlined above then the veteran's lay 
assertions.




ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


